Case 5:18-cv-00153-RWS-CMC Document 570 Filed 06/30/21 Page 1 of 2 PageID #: 15766




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  T E X A R K A N A DIVISION

   TRAVELPASS GROUP, LLC,                        §
   PARTNER FUSION, INC. and                      §
   RESERVATION COUNTER, LLC                      §
                                                 §
   v.                                            §          Case No. 5:18-cv-153-RWS-CMC
                                                 §
   CAESARS ENTERTAINMENT                         §
   CORPORATION, ET AL.                           §


                                                ORDER


          The Court issues the following sua sponte. Contemporaneously with this Order, the

   undersigned United States Magistrate Judge is entering an Order granting in part and denying in

   part Plaintiffs’ Motion for Sanctions Against Marriott for Violation of the Court’s Discovery

   Orders (Docket Entry # 463). Because the Court cites allegations from briefing which the parties

   have filed under seal, the Court has sealed the Order.

          A district court must use caution when exercising its discretion to place records under

   seal because there is a “strong presumption that all trial proceedings should be subject to scrutiny

   by the public.” United States v. Holy Land Found. for Relief & Dev., 624 F.3d 685, 690 (5th Cir.

   2010); see also Federal Sav. & Loan Ins. Corp. v. Blain, 808 F.2d 395, 399 (5th Cir. 1987)

   (“The district court’s discretion to seal the record of judicial proceedings is to be exercised

   charily”). Even where no party opposes sealing, the burden is on the movant to establish the

   presumption in favor of public records is overcome.

          Given this presumption, the Court will unseal the Order on Rule 37 Sanctions Motion.

   Before doing so, however, the Court will allow the parties fourteen days from the date of entry

   of this Order in which to submit a proposed publicly-available redacted version of the Order.

                                                     1
Case 5:18-cv-00153-RWS-CMC Document 570 Filed 06/30/21 Page 2 of 2 PageID #: 15767
   .



   The parties shall redact only those portions of the Order with respect to which the parties have a

   legitimate and overriding business interest in maintaining confidentiality and shall be prepared to

   submit a particularized showing regarding those redactions in the event the Court finds it

   necessary.

          The parties shall advise the Court in writing if no redactions are necessary.

          IT IS SO ORDERED.

          SIGNED this 30th day of June, 2021.




                                                       ____________________________________
                                                       CAROLINE M. CRAVEN
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   2
